DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Response to Amendment
	The Examiner acknowledges the amendments and arguments filed on 7/15/21.  Claims 2, 21-29, and 31-36 have been canceled.  Claims 19, 20, and 30 have been withdrawn.  Claims 1, 3-18, and 37 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 12, 13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coelho WO_2011115514_A2 in view of Cremer USPN_5042215.
Coehlo discloses a panel having a ceramic material layer that can be made of a stone (Page 8, Lines 15-20); more specifically, Coelho discloses that its porcelanate material can be made from a mixture of quartz and feldspar sands (Page 9, Lines 3-5) which are derived from natural rocks.  Thus, they fulfill the definition of being “stone-based” as being claimed in instant, independent Claim 1, under broadest reasonable interpretation.  Next, Coehlo discloses using a fiber material layer after the afore-described corresponding “stone-based layer”, then finally followed by a cork material layer (Claim 1) wherein said fiber material layer can be made of glass fibers and a resin (Page 6, Lines 1-3) in the form of a woven fabric (Page 9, Lines 17-18).  Furthermore, Coehlo discloses that said cork material layer can be entirely cork (Page 9, Lines 7-9).  Also, Coehlo discloses that having another fiber layer arranged on the outer surface of said cork layer opposed to outer face of the stone material layer (Claim 2) and it’s known to have additional cork outer layers (Page 3, Lines 1-4) as is being claimed by Applicants in Claim 3.  Coehlo discloses that said stone ceramic layer can have a thickness ranging from 1 mm to 16 mm (Page 4, Lines 28-29).  Also, Coehlo discloses that said cork material can have a density ranging from 100 kg/m3 to 1300 kg/m3 (Page 5, Lines 6-7) which teaches Applicants’ range in Claim 6.  Coehlo further discloses its cork layer can have a thickness ranging from 0.5 mm to 25 mm (Page 5, Lines 6-7), as is being claimed by Applicants in Claim 11.  Furthermore, it would be expected for this to inherently be able to be under compression when the panel is mechanically loaded and supported on two or more anchoring points.  It’s also well-known for the afore-described cork material layer to have lower density than the stone ceramic layer.  
Coehlo does not disclose the claimed neutral axis orientation.
3.	Cremer discloses that it is known to select different wall thicknesses of stone layers such that its rigidity corresponds to its adjacent layers and that this will make its neutral axis come to lie on the plane outside of it and how this can be achieved by taking into account the influence of the elastic modulus and stone thicknesses on the bending moment (column 3, lines 24-50).  
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stone layer, of Coehlo, by adjusting its wall thickness through taking into account rigidity and modulus in order to orient its neutral axis outside of it, as disclosed by Cremer.  One of ordinary skill in the art would have been motivated in doing so in order to avoid undesirable stresses on its stone.
5.	Regarding Claim 4, although Coehlo in view of Cremer does not explicitly disclose the claimed arrangement, it is well known to stack on either side of substrates.  Applicants have not indicated criticality or how this results in unexpected or surprising results.
6.	Regarding Claims 12 and 13, Coehlo in view of Cremer suggests that said fiber layer can have a unidirectional or biaxial orientation with a specific mass ranging from 80 g/m2 to 400 g/m2 (Page 9, Lines 20-24) which would inherently then possess the claimed war and weft degrees due to having the claimed orientation.
7.	Regarding Claim 14, although the claimed roughness is not disclosed by Coehlo in view of Cremer it would nevertheless be expected for it to inherently have the same roughness that is being claimed due to being the same material.  Alternatively, it is well 
8.	Regarding Claims 15-18, Coehlo in view of Cremer having a sound insulation of up to 14 dB (Page 18, Lines 5-6).  Given that Coehlo in view of Cremer substantially teaches the claimed product, it would be expected for it to inherently possess the claimed properties found in Applicants’ Claims 15-18.  The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coelho WO_2011115514_A2 in view of Cremer USPN_5042215, as applied to Claim 1, and further in view of Kim USPA_20130196789_A1.
9.	Regarding Claims 7 and 8, Coehlo in view of Cremer does not explicitly disclose the claimed compressive and tensile strength of its cork material.
10.	Kim discloses that its cork has properties of elasticity, resiliency, and compressibility and has a compressive strength of from about 50 psi to about 250 psi and tensile strength of from about 50 to about 200 psi (paragraph 0081).
11.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cork material, of Coehlo in view of Cremer, by using the cork material having the compressive/tensile strengths, of Kim.  One of ordinary skill 
12.	Regarding Claim 9, Coehlo in view of Cremer and further in view of Kim do not explicitly disclose the claimed thermal conductivity.  However, given that it’s made of cork material with the same compressive and tensile strengths as that being claimed by Applicants, it would therefore be expected for it to inherently possess the same thermal conductivity.  The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coelho WO_2011115514_A2 in view of Cremer USPN_5042215, as applied to Claim 1 and further in view of Miller USPA_20060154015_A1.
13.	Regarding Claim 37, Coelho in view of Cremer does not suggest using the claimed natural stone materials.
14.	Miller discloses forming materials for flooring (paragraph 0002), similar to Coelho (Abstract) that have ease of use and installation of a laminated board (paragraph 0011) and can comprise both porcelain and natural stone materials such as marble, granite,   
15.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porcelain materials, of Coelho, by using the ceramic and stone materials, of Miller.  One of ordinary skill in the art would have been motivated in doing so in order to obtain ease of use/installation and overcoming known deficiencies of other prior materials used in ceramic tiles and laminated boards.
Response to Arguments
Applicant's arguments filed 7/15/21 have been fully considered but they are not persuasive. 
Applicants state:  “The Office Action provides no reasoning why one of ordinary skill would apply teachings of Cremer, drawn specifically to a laminate of two relatively hard materials (ceramic and stone), to Coelho, drawn to a laminate of a relatively hard material (ceramic) and a relatively soft material (cork).”
The Examiner respectfully submits that because the underlying issue is not so much about the materials, of Coehlo, having to be exactly the same as that of Cremer, in order to have a motivation for modifying the orientation of its neutral axis. Rather, what is more of interest is if there is a difference in rigidity between adjacent materials such that problems can arise from such a difference.
Applicants state: “However, again, in applying Cremer to Coelho one of ordinary skill would have had no reason to expect that the rigidity of stone could be brought to correspond to that of cork, and certainly the Office Action provides to reasoning as to how the rigidity of stone could be brought to correspond to that of cork, or why one of ordinary skill would reasonably expect that such an effect could be possible. Furthermore, Coelho even teaches the opposite, i.e., that ceramic material has higher rigidity than cork (Coelho, page 7, lines 16-18).”
The Examiner respectfully submits that Coehlo teaching that its stone material having a higher rigidity than its cork material is exactly why one of ordinary skill in the art would be motivated in using the disclosure of Cremer to orient its neutral axis. Coehlo makes it clear that such a difference in rigidity between the materials is what leads to crack formations (Page 7, Lines 14-21). Whereas Cremer discloses that if the two materials’ rigidity can correspond to one another, then it will relieve avoidable stresses due to bending loads (column 3, lines 36-39). 
Applicants state: “Indeed, as noted above, Coelho expressly indicates that the ceramic material has a higher rigidity than cork, and thus that to avoid cracking, the thickness of the ceramic layer has to be considerable, i.e., that the thickness has to be increased to further increase the rigidity. See Coelho, page 7, lines 16-21. Thus, Coelho actually teaches that the rigidity of the ceramic and cork should be further separated, and not brought into correspondence.”
The Examiner respectfully submits that the modification of the thickness of the stone ceramic layer to be increased in order to avoid forming cracks in it, is what Coehlo is trying to avoid by including fiber layers that act as adhesive layers but also aid in the elimination of this cracking phenomenon without having to increase the thickness of said stone ceramic layer such that the behavior of both materials are now compatible in this respect (Coehlo: Page 7, Lines 23-26). Cremer, likewise, uses adhesive layers between its stone and ceramic materials; and to avoid stresses it calls for determining a Coehlo, can have ageing stability from fatigue and loss of strength due to tensile or compressive stresses (Cremer: column 3, lines 24-33) by sparing the fiber layers from avoidable stresses (Cremer: column 3, lines 36-37). In sum, Coehlo avoids “increasing” the thickness of its stone ceramic layer by way of introducing fiber layers (adhesive layers) that can help overcome the cracking issues that it has noticed in its stone ceramic layers. However, Cremer makes it clear that a difference in rigidity between adjacent materials having intervening adhesive layers can also lead to stresses upon these very adhesive layers that then affect its aging and stability. In order to remedy this issue, Cremer suggests modifying the wall thickness of the stone layer in order to orient the neutral axis away from the stone layer and onto the adhesive layer thereby reducing these “avoidable” stresses. Thus, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify the wall thickness of the stone ceramic layer, of Coehlo, to reorient the neutral axis away from the stone ceramic layer in order to remove “avoidable stresses” from its fiber layers that then lead to stability for these layers and by extension, the overall composite altogether.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        August 18, 2021